 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 496 
In the House of Representatives, U. S.,

February 1, 2012
 
RESOLUTION 
Adjusting the amount provided for the expenses of certain committees of the House of Representatives in the One Hundred Twelfth Congress. 
 
 
1.Adjustment of amounts of committee expenses for the one hundred twelfth congress 
(a)Aggregate amount for congressNotwithstanding section 1(b) of House Resolution 147, the amount paid out of the applicable accounts of the House of Representatives with respect to the One Hundred Twelfth Congress for the expenses (including the expenses of all staff salaries) of each committee named in such section shall be as follows: Committee on Agriculture, $11,848,132; Committee on Armed Services, $14,900,023; Committee on the Budget, $11,680,246; Committee on Education and the Workforce, $16,158,348; Committee on Energy and Commerce, $21,678,149; Committee on Ethics, $6,218,310; Committee on Financial Services, $16,825,969; Committee on Foreign Affairs, $17,331,982; Committee on Homeland Security, $16,347,050; Committee on House Administration, $10,118,345; Permanent Select Committee on Intelligence, $9,977,660; Committee on the Judiciary, $16,265,122; Committee on Natural Resources, $15,235,867; Committee on Oversight and Government Reform, $20,546,873; Committee on Rules, $6,566,883; Committee on Science, Space, and Technology, $12,671,660; Committee on Small Business, $6,598,427; Committee on Transportation and Infrastructure, $19,195,872; Committee on Veterans’ Affairs, $7,049,575; and Committee on Ways and Means, $18,975,444. 
(b)Second session limitationsNotwithstanding section 3(b) of House Resolution 147, the amount provided for the expenses of each committee named in such section which shall be available for expenses incurred during the period beginning at noon on January 3, 2012, and ending immediately before noon on January 3, 2013 shall be not more than the following: Committee on Agriculture, $5,658,638; Committee on Armed Services, $7,374,759; Committee on the Budget, $5,647,061; Committee on Education and the Workforce, $7,812,094; Committee on Energy and Commerce, $10,697,209; Committee on Ethics, $3,393,775; Committee on Financial Services, $8,384,705; Committee on Foreign Affairs, $8,379,512; Committee on Homeland Security, $7,903,326; Committee on House Administration, $5,169,169; Permanent Select Committee on Intelligence, $4,823,910; Committee on the Judiciary, $7,863,716; Committee on Natural Resources, $7,366,101; Committee on Oversight and Government Reform, $9,933,819; Committee on Rules, $3,174,898; Committee on Science, Space, and Technology, $5,986,023; Committee on Small Business, $3,383,536; Committee on Transportation and Infrastructure, $9,280,649; Committee on Veterans’ Affairs, $3,446,830; and Committee on Ways and Means, $9,174,079. 
 
Karen L. Haas,Clerk.
